DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 24, 25, 27, 28, 31-33, 35 and 37 are rejected under 35 U.S.C. 102(a)(1) &(a)(2) as being anticipated by Cheng et al. (U.S. Patent No. 5,884,523, hereinafter Cheng).
	With respect to Claim 31, Cheng discloses a scooping and leveling device [see fig 2 unless otherwise noted], comprising:
   a handle [31, 32 and adjacent concave side surfaces];
   an elongated scoop arm [11] attached at a first end to the handle;
   a scoop [1] disposed at a second end of the scoop arm; and
   a leveling element [2, 21 and 22]; and
   a tamper [distal portion of 31/32] disposed at an end of the handle opposite the scoop arm [11] and facing a direction opposite that of the scoop arm;
   wherein the scoop has a concave interior and a substantially planar rim; 
   wherein the leveling element includes:
   a leveling arm [2/22] coupled to the scoop arm [11];
   a leveling bar [21] disposed at a first end of the leveling arm [2/22];
    wherein the leveling arm [2/22] is coupled to the scoop arm [11] such that the leveling element is movable between a first position [fig 1] and a second position [fig 3];
   wherein in the first position, the leveling element is disposed such that the leveling bar is arranged on the at least a portion of the substantially planar rim of the scoop 
    wherein in the second position, the leveling element is disposed such that the first end of the leveling arm is pushed beyond a far end of the substantially planar rim of the scoop; and 
	wherein the tamper has a round cross-section transverse [see fig 3] to the longitudinal direction of the scoop arm.
	With respect to Claims 24, Cheng discloses that the leveling bar has substantially the same size and shape as a portion of the substantially planar rim of the scoop.  Clear from figs 2 and 4.
	With respect to Claim 25, Cheng discloses that the substantially planar rim of the scoop [1] is circular.   Clear from fig 2.
	With respect to Claim 27, Cheng discloses that the leveling arm is coupled to the scoop arm such that the leveling arm slides longitudinally along the scoop arm.  See figs 1 and 3.
	With respect to Claim 28, Cheng discloses that the leveling arm includes a textured portion [unlabeled part on top of 2 where 2 connects to 22].
	With respect to Claim 32, Cheng discloses further comprising a guide pin [if you consider the side planar surface of 31 as the tamper and 32 as the handle, then 3b is a guide pin on the end of the surface and opposite 32] disposed on an end of the tamper opposite the handle.
	With respect to Claim 33, Cheng discloses that the leveling bar [21] is flat.
	With respect to Claim 35, Cheng discloses that the round transverse cross-section of the tamper is smaller than the transverse cross-section of the handle [note that the tamper is taken as a subsection of the handle, and thus would have a smaller transverse cross section than the entire handle],
 	With respect to Claim 37, Cheng discloses that the leveling bar [21] has substantially the same size and shape as at least a portion of the substantially planar rim of the scoop [top rim of 1].  Clear from figs 2 and 4.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng.
	With respect to Claim 26, Cheng discloses that the leveling bar [21] is a circular arc rather than a semi-circular arc as claimed.  
	However, the configuration of Cheng's leveling bar is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. 
	See MPEP 2144.04-B.  
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Rea (U.S. Publication No. 2005/0017028, hereinafter Rea).
	With respect to Claim 29, Cheng does not disclose that the leveling arm is coupled to the scoop arm such that the leveling arm pivots about a point on the scoop arm.
	Rea discloses a leveling arm [34; fig 1] that is coupled to the scoop arm [14] such that the leveling arm pivots [clear from figs 1 and 5] about a point on the scoop arm.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Cheng such that the leveling arm is coupled to the scoop arm such that the leveling arm pivots about a point on the scoop arm for the benefit of having two separate parts that could be purchased or repaired independently.  
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Victor (U.S. Patent No. 3,049,926, hereinafter Victor).
	With respect to Claim 36, Cheng does not disclose that the leveling arm and the leveling bar are of the same thickness, each having respective top and bottom surfaces arranged in the same respective planes.
	Victor disclose a similar scoop and leveling element whereby the leveling arm [64] and the leveling bar [66] are of the same thickness, each having respective top and bottom surfaces arranged in the same respective planes.  See figs 6 and 9.
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Ceccarelli (U.S. Patent No. 3,931,741, hereinafter Ceccarelli).
	With respect to Claim 38, Cheng does not disclose that the tamper is cylindrical. 
	Ceccarelli discloses a similar scoop with a cylindrical handle.
 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention  that a wide variety of handles are common in measuring scoops and would consider using a cylindrical handle as a matter of design choice.  This handle can be used as a tamper.
Response to Arguments
Applicant's arguments filed 10 December 2021 have been fully considered but they are not persuasive.
	On page 6 the applicant argues that Cheng does not disclose a tamper having a round cross-section transverse to the longitudinal direction of the scoop arm, as the rounded bulge seems to only extend from the right side of the casing 31 but not the left.  On page 7 applicant concludes that “a partially circular bulge…would not be circular as recited in claim 31.  Claim 31 doesn’t recite “circular”.  It appears that applicant is conflating the actual claim limitation of “round” with a much narrower limitation of “circular”.   The broadest reasonable interpretation of round includes any curved or rounded surface, thus the clearly curved cross section of the distal portion of 31/32 is “round”.
	On page 10 the applicant admits that Ciccarelli discloses a handle having a circular cross-section, but contends that no cylindrical tamper is shown or suggested.  If one accepts Ciccarelli’s handle as having a circular cross section, then the handle is cylindrical.  The end of the cylindrical handle and be used as a tamper.  Is the applicant thinks Ciccarelli is open at the end, rendering said end incapable of tamping, the examiner directs the applicant’s attention to screw cap 3, attached at the end of the handle.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
	WO2010/055185 shows scoop 38 with tamper 19 at the end of handle 23.  U.S. Patent No. 4,395,792 shows a cylindrical tamper handle.  U.S. Publication No. 2011/0209623 show a cylindrical handle for a coffee scoop.  U.S. Publication No. 2007/0209532 shows a tamper on the end of a handle.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX T DEVITO whose telephone number is (571)270-7551.  The examiner can normally be reached on 10 am- 6 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX T DEVITO/Examiner, Art Unit 2855                                 


/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855